Opinion issued July 8, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-19-00926-CV
                            ———————————
         ROBERT J. SALAZAR AND ELIA SALAZAR, Appellants
                                         V.
HP TEXAS I LLC D/B/A HP TEXAS LLC, HPA TEXAS SUB 2016-1 LLC,
SER TEXAS LLC, AND PATHLIGHT PROPERTY MANAGEMENT CO.,
                          Appellees



                   On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-17589



                          MEMORANDUM OPINION

      Appellants Robert J. Salazar and Elia Salazar appeal the district court’s denial

of their renewed application for a temporary injunction against appellees HP Texas
I LLC d/b/a HP Texas LLC (“HP Texas”), HPA Texas Sub 2016-1 LLC (“HPA”),

Ser Texas LLC, and Pathlight Property Management Co. (“Pathlight”). In a prior

forcible detainer proceeding in county court, HPA obtained a judgment against the

Salazars. The Salazars then sued appellees in district court and filed an application

for a temporary injunction effectively seeking to stay execution of the county court

judgment. The district court denied the Salazars’ application, and the Salazars

appealed. The Salazars filed an emergency motion in this Court requesting a similar

temporary injunction, which the Court denied.

      On appeal, the Salazars argue that the trial court abused its discretion in

denying their renewed application for temporary injunction and that this Court erred

in denying their emergency motion. We affirm the district court’s order, and we

dismiss for want of jurisdiction the Salazars’ challenge to this Court’s denial of their

emergency motion.

                                     Background

      The Salazars signed a lease with HP Texas in 2015 to rent a house in Spring,

Texas (“the rental property”). The lease expressly expired in April 2018, and it

included a right to purchase the rental property effective during the term of the lease.1




1
      The Salazars argue that the 2015 lease was for a five-year term, which they support
      with a February 2016 email from a Pathlight employee to Robert stating, “To clarify,
      your lease actually automatically renews for 4 terms, covering 5 years.”

                                           2
On March 9, 2018, the Salazars signed a new lease for the rental property with HPA

and Pathlight, HPA’s agent. The Salazars also signed a termination agreement,

stating that the 2015 lease “is scheduled to and shall expire at 11:59 p.m. on March

26, 2018[,] . . . and [the Salazars have] no further rights to extend or renew the [2015

lease] beyond [its] Expiration Date.”

      Sometime in late 2018 or early 2019, HPA filed suit for forcible detainer

against the Salazars in the County Court at Law No. 1 of Harris County alleging that

the Salazars had not paid rent since September 2018. After a trial, the county court

entered judgment against the Salazars. The judgment recited that Robert—but not

Elia—appeared for trial and included findings that citation and notice of the trial was

properly served on the Salazars, that they had not paid rent from September 2018 to

March 2019, and that HPA was entitled to judgment for possession of the rental

property. The judgment awarded possession to HPA; ordered the Salazars to vacate

the rental property within one month; ordered the Salazars to pay past-due rent, costs,

and attorney’s fees; and set a supersedeas bond in the amount of $28,350. The

Salazars appealed the county court judgment to this Court. See Salazar v. HPA Tex.

Sub 2016-1 LLC, No. 01-19-00330-CV, 2020 WL 7702176 (Tex. App.—Houston

[1st Dist.] Dec. 29, 2020, no pet. h.).

      In April 2019, the Salazars filed an application for a temporary restraining

order in Harris County district court against HPA and Pathlight. Among other things,

                                           3
the application sought to enjoin HPA and Pathlight from taking steps to evict them

from the rental property, “including steps to enforce the eviction order entered by

the County Civil Court [a]t Law No. 1 . . . .” The district court denied the Salazars’

application. The Salazars filed a second application for a temporary restraining

order. The district court granted this application on June 7, 2019, and set a hearing

for a temporary injunction, after which the court denied the application for

temporary injunction. See TEX. R. CIV. P. 680 (“Every restraining order shall include

an order setting a certain date for hearing on the temporary or permanent injunction

sought.”); TEX. R. CIV. P. 687(e) (requiring temporary restraining order to set

hearing for temporary injunction within fourteen days); In re Tex. Nat. Res.

Conservation Comm’n, 85 S.W.3d 201, 205 (Tex. 2002) (orig. proceeding) (“A

temporary restraining order is one entered as part of a motion for a temporary

injunction, by which a party is restrained pending the hearing of the motion.”)

(quoting Del Valle Indep. Sch. Dist. v. Lopez, 845 S.W.2d 808, 809 (Tex. 1992)).

      The Salazars also filed a second amended petition asserting numerous causes

of action against appellees, including claims for wrongful eviction, fraud, and

violations of the Deceptive Trade Practices Act.

      In October 2019, the Salazars filed a renewed application for a temporary

injunction, the denial of which is the subject of this interlocutory appeal. In their

renewed application, the Salazars argued that they had obtained newly discovered

                                          4
evidence indicating that HPA was not the owner of the rental property when it filed

the forcible detainer action against them in county court, rendering the county

court’s judgment void for lack of subject-matter jurisdiction. The Salazars relied on

a certified copy of a special warranty deed dated June 4, 2018, showing that HPA

conveyed the rental property to HP Texas. The Salazars’ renewed application asked

the court to immediately restore possession of the rental property to them, to enjoin

appellees from leasing or selling the rental property to a third party, to enjoin

appellees from collecting or demanding any payments from the Salazars, and to set

a $1,500 bond.2 The Salazars did not aver that the district court had subject-matter

jurisdiction to consider the renewed application for a temporary injunction. The

Salazars set their renewed application for consideration by submission. The district

court denied the renewed application, stating, “Submission hearing is not an

appropriate method to obtain the type of relief sought by the Movant.” This appeal

followed.

      After filing their notice of appeal, the Salazars filed an emergency motion

asking this Court to enter the temporary injunction that the district court had denied.

The emergency motion requested an injunction restoring immediate possession of




2
      Although the Salazars’ original application for temporary restraining order only
      named HPA and Pathlight, the renewed application sought temporary injunctive
      relief against all appellees.

                                          5
the rental property to them, prohibiting appellees from leasing or selling the rental

property to a third party or making changes to it, prohibiting appellees from

collecting or demanding any payments from the Salazars, and setting a supersedeas

bond in the amount of $1,500 through final judgment in the district court. The Court

denied the Salazars’ emergency motion and their subsequent motion for

reconsideration.

                            Subject-Matter Jurisdiction

A.    Standard of Review and Governing Law

      Subject-matter jurisdiction is a threshold inquiry that can be addressed by the

Court sua sponte and at any time. Fallon v. Univ. of Tex. MD Anderson Cancer Ctr.,

586 S.W.3d 37, 55 (Tex. App.—Houston [1st Dist.] 2019, no pet.) (en banc)

(citations omitted). “Whether a pleader has alleged facts affirmatively demonstrating

a trial court’s subject-matter jurisdiction is a question of law reviewed de novo.” Tex.

Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). A court

must have subject-matter jurisdiction to decide a case. Tex. Ass’n of Bus. v. Tex. Air

Control Bd., 852 S.W.2d 440, 443 (Tex. 1993). “Subject matter jurisdiction is never

presumed and cannot be waived.” Id. at 443–44.

      Civil Practice and Remedies Code section 65.013 authorizes a suit for an

injunction to stay execution on a judgment. TEX. CIV. PRAC. & REM. CODE § 65.013;

Shor v. Pelican Oil & Gas Mgmt., LLC, 405 S.W.3d 737, 743 (Tex. App.—Houston


                                           6
[1st Dist.] 2013, no pet.); McVeigh v. Lerner, 849 S.W.2d 911, 914 (Tex. App.—

Houston [1st Dist.] 1993, writ denied). However, section 65.023(b) provides, “A

writ of injunction granted to stay . . . execution on a judgment must be tried in the

court in which . . . judgment was rendered.” TEX. CIV. PRAC. & REM. CODE §

65.023(b). Section 65.023(b) applies even when an application for an injunction does

not expressly seek to stay execution of a prior judgment if the injunction would have

the effect of staying the prior judgment. McVeigh, 849 S.W.2d at 915; Butron v.

Cantu, 960 S.W.2d 91, 94–95 (Tex. App.—Corpus Christi–Edinburg 1997, no writ).

This section “is intended to ensure that comity prevails among the various trial courts

of Texas” because “[o]rderly procedure and proper respect for the courts will require

that . . . attacks upon their judgment should be made in the court rendering such

judgment, rather than in other courts indiscriminately.” Shor, 405 S.W.3d at 743

(quoting McVeigh, 849 S.W.2d at 914).

      Section 65.023(b) is a jurisdictional statute “so long as the judgment in

question is valid on its face.” Id. at 744 (quoting McVeigh, 849 S.W.2d at 914); see

Butron, 960 S.W.2d at 94 (“This requirement that an action to enjoin execution on a

judgment must be brought in the court in which the judgment was rendered is

jurisdictional, and does not relate merely to venue.”). “The requirement of facial

validity is a requirement that the underlying judgment is not void.” Shor, 405 S.W.3d

at 744 (citing Butron, 960 S.W.2d at 95, and McVeigh, 849 S.W.2d at 914). “A

                                          7
judgment is void only when it is apparent that the court rendering judgment had no

jurisdiction of the parties, no jurisdiction of the subject matter, no jurisdiction to

enter the judgment, or no capacity to act as a court.” McVeigh, 849 S.W.2d at 914

(quoting Cook v. Cameron, 733 S.W.2d 137, 140 (Tex. 1987)); see State Bar of Tex.

v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (“As a general proposition, before a

court may address the merits of any case, the court must have jurisdiction over the

party or the property subject to the suit, jurisdiction over the subject matter,

jurisdiction to enter the particular judgment, and capacity to act as a court.”).

B.    District Court

      Neither party has raised the issue of the district court’s subject-matter

jurisdiction to hear the Salazars’ renewed application for temporary injunction, and

we thus address the issue sua sponte. See Fallon, 586 S.W.3d at 55. The Salazars’

renewed application for temporary injunction essentially asked the district court to

stay execution of the county court’s judgment. Contra TEX. CIV. PRAC. & REM. CODE

§ 65.023(b). The county court’s judgment awarded possession of the rental property

to HPA; ordered the Salazars to vacate the rental property by a certain date; awarded

past-due rent, costs, and attorney’s fees to HPA; and set a supersedeas bond of

$28,350. The Salazars’ renewed application for temporary injunction asked the

district court to restore possession of the rental property to them, to prohibit HPA

and Pathlight from collecting or demanding payments from the Salazars, and to set


                                           8
a bond in the amount of $1,500. The renewed application was directly tailored to

stay enforcement of the county court judgment, and the effect of granting the

temporary injunction would have been to stay execution of the county court

judgment. See McVeigh, 849 S.W.2d at 915; Butron, 960 S.W.2d at 95. The district

court lacked jurisdiction to stay enforcement of the county court’s judgment if the

judgment was valid on its face. See Shor, 405 S.W.3d at 744.

      The Salazars had the burden to demonstrate that the district court had subject-

matter jurisdiction to enter the temporary injunction. See Miranda, 133 S.W.3d at

226. Although they primarily argued that they were entitled to an injunction because

HPA did not own the property when it filed the forcible detainer suit and thus the

county court judgment was void, the Salazars did not attach that judgment to their

renewed application. However, appellees did attach the judgment to their response

to the Salazars’ renewed application, and thus it is included in the record on appeal.

The judgment recites that Robert—but not Elia—appeared for trial, that citation and

notice of the trial were properly served on the Salazars, and that HPA was entitled

to judgment for possession of the rental property. The judgment does not indicate

that the county court lacked subject-matter jurisdiction to hear the Salazars’

application for a temporary injunction. See Shor, 405 S.W.3d at 744. Thus, the

judgment is valid on its face.




                                          9
      Nothing in the record on appeal indicates that the facially valid judgment is

actually void. See McVeigh, 849 S.W.2d at 914 (stating that judgment is void “only

when it is apparent that the court rendering judgment had . . . no jurisdiction of the

subject matter”). The Salazars rely on a special warranty deed to argue that HPA

was not the owner of the rental property when it filed the forcible detainer action

against them and, because only an owner of real property has standing to sue tenants

for forcible detainer, HPA lacked standing. As a result, the Salazars contend that the

county court lacked subject-matter jurisdiction to enter judgment against them,

rendering the judgment void.

      However, the Property Code authorizes a landlord or lessor to bring a forcible

detainer action. See TEX. PROP. CODE §§ 24.002, 24.005(a) (discussing “landlord

who files a forcible detainer suit”), 24.0051(b) (stating that “landlord may recover

unpaid rent under this section”), 24.0061(a) (“A landlord who prevails in an eviction

suit is entitled to a judgment for possession of the premises and a writ of

possession.”). In the context of residential tenancies, the Property Code defines

“landlord” as “the owner, lessor, or sublessor of a dwelling, but does not include a

manager or agent of the landlord unless the manager or agent purports to be the

owner, lessor, or sublessor in an oral or written lease.” Id. §§ 92.001(2), 92.002. The

sole issue in a forcible detainer action is who has the right to immediate possession

of property. Villalon v. Bank One, 176 S.W.3d 66, 70 (Tex. App.—Houston [1st

                                          10
Dist.] 2004, pet. denied). “To prevail in a forcible detainer action, a plaintiff is not

required to prove title but is only required to show sufficient evidence of ownership

to demonstrate a superior right to immediate possession.” Id.

      Thus, the Salazars are incorrect that only the owner of real property has

standing to sue a tenant for forcible detainer. The 2018 lease expressly states that

HPA is the landlord of the rental property and, as the landlord, HPA was authorized

by the Property Code to bring the forcible detainer action against the Salazars. See

TEX. PROP. CODE §§ 24.002, 24.005(a), 24.0051(b), 24.0061(a). The 2018 lease thus

provided sufficient evidence of ownership to demonstrate HPA’s superior right to

immediate possession of the rental property. See Villalon, 176 S.W.3d at 70. The

Salazars did not present any evidence showing that the county court’s facially valid

judgment was void. See Shor, 405 S.W.3d at 744; McVeigh, 849 S.W.2d at 914. We

therefore conclude that the district court lacked subject-matter jurisdiction to enter a

temporary injunction effectively staying enforcement of the county court judgment.

See TEX. CIV. PRAC. & REM. CODE § 65.023(b); McVeigh, 849 S.W.2d at 915.

      We note that this Court has already decided the issue of HPA’s standing in

the county court in the Salazars’ prior direct appeal from the county court judgment.

See Salazar, 2020 WL 7702176. In that case, the Salazars raised many of the same

arguments that they raise in this appeal, including that the county court lacked

jurisdiction over the forcible detainer action because HPA conveyed the rental

                                          11
property to HP Texas and thus HPA was not the owner when it filed the forcible

detainer action. See id. at *2. The Court disagreed with the Salazars and held that

HPA had standing to bring the forcible detainer action against the Salazars to regain

possession of the rental property. Id. at *4–5. We reasoned that the existence of a

landlord-tenant relationship is not a prerequisite to jurisdiction, that the Property

Code authorizes a landlord to bring a forcible detainer action against a tenant to

reclaim possession of real property, and that HPA presented evidence that it is the

lessor under the 2018 lease. Id.

      We overrule the Salazars’ challenge to the district court’s interlocutory order

denying the renewed application for temporary injunction.

C.    Court of Appeals

      After filing their notice of appeal, the Salazars filed an emergency motion in

this Court requesting that we enter the temporary injunction that the district court

denied. We denied the Salazars’ emergency motion, and the Salazars challenge this

denial on appeal. For the same reasons that the district court lacked jurisdiction to

stay execution of the county court’s judgment, this Court also lacks subject-matter

jurisdiction to stay execution of that judgment. See TEX. CIV. PRAC. & REM. CODE §

65.023(b); McVeigh, 849 S.W.2d at 915; Butron, 960 S.W.2d at 94–95. We therefore

dismiss this part of the appeal for want of jurisdiction.




                                          12
                                   Conclusion

      We affirm the district court’s order denying the Salazars’ renewed application

for temporary injunction, and we dismiss for want of jurisdiction the part of the

appeal challenging this Court’s denial of the Salazars’ emergency motion for a

temporary injunction. We dismiss any pending motions as moot.




                                             April L. Farris
                                             Justice

Panel consists of Chief Justice Radack and Justices Goodman and Farris.




                                        13